Office Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title and Claim objection

For the purpose of clarity, the title is being objected.  Specifically, the current title, “Buckle Haberdashery”, is inconsistent with the claim language that is written as “fashion accessory to tighten the waistband for pants and skirts.”.  The title and claim should be consistent throughout the case file.  Correction is required.  

Examiner suggests claim language be written as:
--“CLAIM: The ornamental design for a dosage container for adding a washing agent as shown and described.”—

Specification Objection

Examiner would like to note, that international design applications designating the United States must include a specification as prescribed by 35 U.S.C. 112 and preferably include a brief descriptions of each reproductions pursuant to Rule 7(5)(a) describing the view or views of the reproductions. Due to the reason above, the figure descriptions should be amended to add a description for each figure.

Conclusion

This application is in condition for allowance except for the objections set forth above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213. If applicant's response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on Monday to Friday 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sandra Snapp can be reached on 571-272-8364.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Khawaja Anwar/
Examiner, Art Unit 2912